In affirming the right of an associated attorney to object to adversary evidence, notwithstanding the fact that another attorney of counsel has been conducting theexamination of the witnesses, we were not forgetful of the long-established rule of practice (rule 18, Code 1923, vol. 4, p. 901) that, "on trial, only one counsel on each side shall examine a witness." We did not refer to that rule, because it has no bearing whatever on the question in hand — obviously not. The rule is evidently intended primarily for the protection of the witness, and means merely that, when one of counsel begins the examination of "a witness," not of the witnesses as a whole, that member only must conduct the examination of that particular witness, unless the trial court permits otherwise. It has nothing to do with objections to evidence, as to which neither delay, nor confusion, nor disorder, nor inconvenience, can result from the rule we have affirmed with respect to the qualified right of counsel.
For these reasons, the application for rehearing will be overruled.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.